 In the Matter of AIRASSOCIATES, INCORPORATEDandINTERNATIONALUNION UNITED AUTOMOBILE WORKERS OF AMERICA,LOCAL Nay 865,AFFILIATEDWITH THEC.I.O.CaseNo. C-1175.-Decided February 10, 1940Aviation Accessories,Parts, and Equipment Manufacturing and DistributingIndustry-Interference,Restraint,and Coercion:anti-union statements;expres-sion of hostility to outside unions ; use of application form requiring disclosureof union membership;attempt to instigate movement to form inside organiza-tion-Discrimination:discharges for union membership and activity;dischargesintended to discourage union membership by creating resentment against union-Reinstatement Ordered:discharged employees-BackPay:awarded.Mr. Albert Ornstevn,for the Board.frScandrett,Tuttle cChalaire,byMr.Walter Chaldire,ofNewYork City, for the respondent.Mr. Benjamin Rubenstein,of New York City, for the Union.Mr. David Findling,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion United Automobile Workers of America, Local No. 365, affili-ated with the C. I. 0., herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Second Region (New York City) issued its complaint datedAugust 29, 1938, and its amended complaint dated September 15,1938, against Air Associates, Incorporated, Garden City, New York,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and amended complaint,accompanied by notice of hearing and amended notice of hearingthereon, respectively, were duly served upon the respondent and theUnion.amended alleged in substance (1) that the respondent dischargedcer-20 N. L.R. B., No. 36356 AIR ASSOCIATE'S, TNCORPORATED357tain-named employees1and has refused and continues to refuse to re-instate said employees, because they joined and assisted the Union andengaged in other concerted activities for the purposes of collectivebargaining and other mutual aid and protection; (2) that the re-spondent, from on or about December 15, 1937, down to and includingthe date of the issuance of the complaint herein, urged, persuaded,and warned its employees to refrain from becoming or remainingmembers of the Union, and threatened said employees with dischargeand other reprisals if they became or remained members thereof,and (3) that the respondent, by these acts and other acts, interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.On September 22, 1938,the respondent filed its answer to the amended complaint S admittingthe allegations of the complaint with respect to the nature of itsbusiness, but denying the averments of unfair labor practices.Pursuant to notice, a hearing was held at New York City frontSeptember 22 to October 1.8, 1.938, before William Seagle, the TrialExaminer duly designated by the Board.The Board,' the respond-ent, and the Union were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the close of the Board's case, the TrialExaminer granted the motion of counsel for the Board to dismisswithout prejudice the allegations of the complaint as to Walter Bettswho was alleged in the complaint to have been discriminatorily dis-charged, but who did not appear or testify at the hearing.At theclose of the hearing, the Trial Examiner granted the motion ofcounsel for the Board to conform the pleadings to the proof as toformal matters.During the course of the hearing, the Trial Exam-iner made various other rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On or about January 26, 1939, the Trial Examiner issued his Inter-mediate Report, which was thereafter filed with the Board, and copiesi The names of these employees and the dates of their discharges are as follows : JosephGeoghegan and Ted Rodolitz on March 15,1938; Joseph J. Seifert on March 17, 1938,-Walter Betts on March 25, 1938;Charles Fred Werner on March 27, 1938; and WarrenEdwin Thompson on April 22, 1938. Rodolitz, Seifert, and Warren Edwin Thompson areincorrectly named in the complaint as Rodilitz,Seifer,and Warren Thompson, respectively ;the complaint also erroneously alleges that Geoghegan and Rodolitz were discharged on orabout March 25, 1938.At the hearing, a motion to amend the complaint in respect tothese matters was granted without objection.2The complaint also alleged that the respondent kept under surveillance the meetingsand meeting places of its employees who were union members. On motion of the Board'sattorney,during the hearing the Trial Examiner ordered this allegation stricken from thecomplaint..$This answer Is the same as the answer to the original complaint,which was filed on.September 6, 1938.283031-41-vol. 20-244 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDof which were duly served upon the respondent and the Union. In hisIntermediate Report the Trial Examiner found that the respondenthad engaged in and was engaging in unfair labor practicesaffectingcommerce within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the Act, and recommended that the respondent ceaseand desist from the aforesaid unfair labor practices, reinstate withback pay the employees found by him to have been discriminatorilydischarged ,.4 and take certain other affirmative action necessary. toremedy the situation brought about by the unfair labor practicesfound.On March 11, 1939, the respondent filed its exceptions to theIntermediate Report, together with a request for oral argument be-fore the Board upon the issues raised thereby.On May 17, 1939, therespondent, and on June 1, 1939, the Union, filed briefs which theBoard has considered.Pursuant to notice duly served upon the respondent and upon theUnion, a hearing for the purpose of oral argument was had onNovember 9, 1939, before the Board in Washington, D. C. Therespondent and the Union were represented by counsel and partici-pated in-the oral argument.During.the oral argument the attor-ney for the Union stated that it is now known as Local No. 661 in-stead of Local No. 365, and moved orally to amend the pleadings andall proceedings herein accordingly.The attorney for the respondentdeclined to consent to the motion, on the ground that he had no knowl-edge as to whether Local No. 661 is the same organization as LocalNo. 365. Inasmuch as there is no proof in that regard,5 the motionis hereby denied without prejudice.On November 13, 1939, the re-spondentfiled proposed findings of fact 9 which the Board has con-sidered in connectionwith the exceptions of the respondent to theIntermediateReport.We find the exceptions to be without merit inso far as they are inconsistent with the findings, conclusions, andorder set forth below.The Board has examined and reviewed therecord with respect to the respondent's charge of prejudicial conductof the Trial Examiner during the hearing, and finds such chargeto be without substance.We have carefully considered the furthercharge by the respondent that the Trial Examiner's Intermediate4I. e., all of the employees named in the complaint(See footnote1, supra)with theexception of Walter Betts.Early in 1939, a Split occurred in the ranks of the International Union, United Auto-mobile Workers of America;the Board has recognized this split as establishing two sepa-rate labor organizations,one affiliated with the Congress of Industrial Organizations andthe other affiliated with the American Federation of Labor. SeeMatter of BrewsterAero-nautical CorporationandInternational Union, United Automobile Workers of America,.Local No. 365,affiliated with the Congress of Industrial Organizations,14 N. L. R. B.1024.The record in the instant case, however,fails to show what action,ifany, withreference to this controversy,was taken by Local No. 365.6 The proposed findings of fact were accompanied by a letter in which the respondentstates that they are enclosed "for submission"on its behalf.We shall consider this letteras a request for leave to file the.proposed findings of fact.'The Board hereby grants suchleave and'orders'their filinginstanter. AIR ASSOCIA'TE'S, INCORPORATED359Report presents a biased view of the evidence.We find it unneces-sary to pass upon this claim, since, in resolving issues of credibility,we have reached our determination in each instance upon the face ofthe record, and the alleged bias, therefore, presents no basis for anyclaim of prejudice.Upon the entire record in the case, the Board makes the following :"`FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTAir Associates, Incorporated, a New York corporation, is engagedin the manufacture, purchase, sale, and distribution of aviation acces-sories, parts, and equipment. It maintains and operates a produc-tion and distribution plant, and five sales offices.The production anddistribution plant and one sales office are located at Roosevelt Field inGarden City, New York, and its other sales offices are located in Chi-cago, Illinois; Marshall, Missouri; Dallas, Texas; and Glendale, Cali-fornia..This case concerns only, the production and distributionplant=hereinafter referred 'to as the Roosevelt Field plant, at whichthe respondent employed, in the period from January 1 to August 1,1938, approximately between 60 and 70 persons,7 and which consistsof two main departments, a machine shop or production depart-ment, and a stock and shipping department.During the calendar year 1937, the respondent's sales of goodswhich it manufactured and processed at the Roosevelt Field plantaggregated approximately $60,000.1'During the same period, therespondent sold and shipped "through its Roosevelt Field plant," inaddition to the goods manufactured and processed by it, goods manu-factured by other manufacturers, and valued at approximately $450,-000.°Approximately 70 per cent of the goods manufactured andprocessed at, or sold and shipped through, the Roosevelt Field plantand sales office were shipped to destinations in States other thanthe State of New York.During. the same year, the respondent purchased for shipment tothe' Roosevelt Field plant and-sales office, raw materials and finishedproducts which cost approximately $350,000, and approximately 50per cent 10 of which were shipped from points outside the State of7This figure does not include approximately 50 salesmen and clerical employees whowere employed at the Roosevelt Field plant and sales office.The record does not revealwhat proportion of the 50 persons were salesmen and what proportion clerical employees,and how many of the clerical employees were assigned to the sales office as distinguishedfrom the production and distribution plant.8 The record does not indicate whether all of these goods were sold at the Roosevelt Fieldsales office.9 This is the sales price of these goods.l0 The record does not indicate.whether the percentages of sales and purchases refer toth', value.'or to the mass,of the goods. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York. For the purpose of this proceeding, the respondentconcedes that it is engaged in commerce within the meaning of theAct.II.THE UNIONInternationalUnion United Automobile Workers of America,Local No. 365, is a labor organization, affiliated at the time-of.-thehearing 11 with the Congress of Industrial Organizations, and admitsto its membership persons employed in the airplane and automobilemanufacturing industry in Long Island and vicinity.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn November 1937, the Union began organizational activities amongemployees at the respondent's Roosevelt Field plant. In December,after several preliminary meetings had been held, a shop committeewas chosen consisting of four, employees; two of these en ployees,William Hartmann, who was chairman, and subsequently electedvice president of the Local, and Joseph J. Seifert, who was shopsteward, represented the machine shop; the remaining two, HarryLee and Herbert Darling, represented the stock and shippingdepartment.On February 10, 1938, the shop committee called on F. Leroy Hill,the president of the respondent, stated that "the boys" in the machineshop and stock and shipping department had joined the Union;-pre-sented a copy of a proposed collective bargaining agreement, andasked for an appointment for a conference between union representa-tives and the respondent for negotiations with reference to its terms.It is undisputed that Hill first exclaimed, "Wait a minute; take iteasy.Let me get this straight.What is the trouble in here?"Seifert testified that Hill also then stated, "I am not opposed to anyunion.I don't see why you fellows want to create two sides andhave two sides.We are like one happy family in here." Accordingto Seifert, Hill also inquired why the office girls, and "the rest ofthe staff," including Hill himself, could not join the Union; andstated that he did not regard it as "very fair" of the employees torequire him to bargain with in "outsider," and. that he would notdo so.Hill did not deny Seifert's testimony in this regard, andthe respondent, in its brief and at the oral argument, admitted thatHillmade in substance the statements attributed to him "at. orabout" the time the proposed contract was submitted by the shopcommittee.Accordingly, we credit Seifert's testimony in this regard.11See footnote. sniwa. Air ASSOOL TES, INCORPORATED361That night Hill familiarized himself with the proposed contractand the provisions of the National Labor Relations Act and, the nextafternoon, approached Hartmann and proposed that the committeecome up to Hill's office to "go over the contract in detail."Uponbeing informed by Hartmann that the committee was not permittedto do_,so. unless a union organizer was present, Hill, according to'hisown testimony, said that he "did not want to talk to an outsideorganizer, but ... wanted to talk to the boys"; that he did not know"what an outsider can possibly know about, our problems here," orwhat need there was "for an outsider to come in"; and that "youfellows are working here, and We canall sit clown and go over [thecontract.] quickly, but I don't see that having an outsider is goingto help platters in this case."Hill then continued to attempt to dis-suade Hartmann, and, either the same day or the next morning,sought to dissuadeLee and Seifert from dealing with him through aunion organizer.In these conversations,Hilladmitted that he also"touched brieflyupon some ofthe points in the contract" which lieregarded as "unfair" to other employees. of the respondent who werenot covered by its provisions, although he was told by the other coln-mitteenlel ; as well as by Hartmann, that the committee was not freeto discuss the contract provisions with hint.Hill also approachedDarling, who refused to discuss the matter, but did so on the groundthat he had resigned from the Union the day before. 12At the hearing, Hill, after testifying to the above-mentioned con-versations with the members of the committee, stated that he hadmeant to convey to them only that he would not deal with an outsideunion until he had proof that it represented a majority of theemployees,and that no manifestation of hostility to an outside unionwas intended.However,Hillthen admitted that he had also in-tended to indicate to the members of the committee his willingness,if no"outsider" was present, to negotiate directly with the committeeat once, without proof of the committee's majority representation.We are satisfied, and we find, that the respondent, by the foregoingstatements, intended to, and did, convey to its employees its oppositionto dealing with the Union and its preference for dealing directlywith its employees or with an "inside organization." 1-The re-"Hill testified that Darling indicated to him in this conversation that he had resignedfrom the Union because of the unreasonable nature of the provisions of the proposed con-tract.Seifert's testimony regarding statements allegedly made by Darling at the time ofhis resignation indicates that Darling resigned because of his conviction that Hill wouldnot recognize the Union.Although Darling apparentlywas still in the respondent's employat the time of the hearing he was not called as a witness.We make no finding in thisregard:m At the oral argument, the respondent's attorney conceded that Hill indicated to thecommittee that "he did not want to deal with the Union or a union organizer." 362DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent thereby interferedwith, restrained, and coerced itsemployees in the exercise of rights guaranteed by the Act 14, `.We also regard as a violation of the Act the respondent's attemptto persuade the committeemen to discuss the provisions of the pro-posed contract in the face of their assertions that they were notauthorized to do so in the absence of a union organizer.Not onlydoes such a practice by an employer. "undercut" the authority-;of; ,thechosen representative to the act within the sphere of representationin regard to the execution of a collective bargaining agreement, butitsubjects the individual employees to the very pressures whichcollective bargaining would obviate.We find that the respondentthereby further interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by the Act 15Shortly after the proposed contract was submitted by the shopcommittee, the respondent retained counsel, and at the same. timeor shortly thereafter, advised several of its supervisory employees ofthe situation with which it was confronted, and issued certain instruc-tions to them 16Among these supervisory employees were ArthurCarrington and Henry Hoffmann, foremen of the stock and shippingdepartment and machine shop, respectively.A few days after this discussion'17 Arthur Carrington addressedthe employees in his department.Ted Rodolitz and Joseph Geog:hegan, two of these employees, testified that Carrington began bysaying that he was not permitted to mention the name of the organi-zation of which he was speaking since that would constitute "somesort of contempt," but that he would refer to it as "boy scouts" or"rover boys"; and that he then: told the, men that Hill would,not,recognize "any outside organization coming in to tell him how to runhis business"; that there would be no promotions or increases- in14Matter ofA. F. and JohnBarnes CompanyandUnited Automobile Workers ofAmerica,Local UnionNo. 432, 12 N. L.R. B. 1028;Matter of Bussmann Manufacturing Company andMcGraw Electric CompanyandInternational Association ofMachinists,DistrictNo. 9,affiliated with American Federation of Labor,14 N. L.R. B. 322.-36 SeeNational Labor Relations Board v. Remington Rand, Inc.,94 F.(2d) 862(C. C. A.2), cert.denied,304 U. S. 576,enf'gMatter of Remington Rand, Inc.andRemington RandJoint Protective Board of the District Council Office Equipment Workers,2 N. L. R. B.626;Matter of Charles Banks Stout, Warda StevensStout,and Alice AdelineStout,DoingBusiness as Majestic FlourMills andFederal LaborUnion No. 20028, Affiliatedwith theAmerican Federation of Labor,15N. L. R. B.541.SenatorWagner stated,Hearingson Sen. Bill 1958,74th Cong.,1st Session,pt. 1, p.43: "to attempt to deal with his men,otherwise than through representativesthey havenamed for such purposes would be theclearest interferencewith the rightto bargain collectively."16The respondent contends that the purpose of the conversation with the supervisoryemployeeswas to assure compliancewith the Act.Hilltestifiedthat thesupervisoryemployees were instructed to avoid knowledge of the union activities of the employees andnot to interfere with or report to Hill any union activity which might come to theirknowledge.Hill also testified that he withdrew at this time the power of the supervisoryemployees to hire and fire.For reasons appearing hereinafter,we do not credit Hill'stestimony with regard to the nature of these instructions.17 Carrington testifiedthathe addressed the employees before the conference with Hill.For the reasons stated below, we do not credit his testimony. AIR ASSOCIAT'ES',INCORPORATED363salary if the Union got into the plant; and that the-men would sufferfinancially as the result of dues, special assessments, and strikes.Carrington admitted that the meeting took place, but denied thathe made any of the foreging anti-union statements.He also con-tended that the meeting took place before the conference with Hill,and that his purpose was to warn the men against congregating inthe aisles and stopping work to converse, because these activitieswere interfering with production.He admitted, however, that inthe course of his remarks he "brought out some facts of the oppor-tunities [the men] had in the firm," and that he told the men he knewthat "union organizational work [was] going on."Hill testifiedthat Carrington's address occurred after the issuance of the instruc-tions, and that Carrington, who reported the incident to Hill shortlythereafter, informed him that he had "stood the boys upandmentioned that he had said something about the Union." 18Geoghegan and Rodolitz also testified to other statements by Car-rington expressing hostility to the Union.Thus, Carrington washeard to tell several employees under him that he wished to know"on what side you fellows are in regard to this union business,"and that "the only man that has guts in this department is HerbertDarling," who had, as we have pointed out above, resigned from theUnion.Carrington was also heard to say to Darling, on the occa-sion of the discharges of the shop committeemen late in February,"that "he was lucky he pulled out of the Union and that it would bepretty hot for members of the Union from now on." Carringtonalso denied making any of these statements.As we have previously stated, Darling did not testify at thehearing.Carrington was plainly not a credible witness. In addi-tion to the contradiction by Hill, his evasiveness is apparent fromthe fact that he testified that he did not know, even at the time ofthe hearing, the name of the union which was attempting to organizethe respondent's plant, but that he thought it was the C. I. O: "thatwas trying to chisel in."He then denied that he knew what theC. I. O. was, and stated that he thought its leader was PresidentRoosevelt; after further questioning concerning the latter statement,-howeve,;he asserted that he was "just wondering," and finally ad-mitted that he meant John L. Lewis.We find that Carrington madethe statements attributed to him by Rodolitz and Geoghegan, andreferred to above.18Hill also testifiedthat Carringtonassured him that the references to the Union were"wholly innocent,"and were simply"that[the employees]would have to stop standing inthe aisles and talking" ; that Carringtonstated that he felt Hill's instructions had notbeen violated;and that Hill then cautioned Carrington,who promisedto "be verycarefulto carry out my instructions afterthat."Hill further asserted that he considered thatCarrington had violated his Instructions"technically,"but that he did nothing furtherconcerning the matter.19These discharges are discussed subsequently. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoffmann, the-foreman of the machine shop, also made statementsfrom time to time to various employees calculated to reveal therespondent's hostility to the Union, and to discourage membershiptherein.In the middle of February, when one employee encountereddifficulty with it job, Hoffmann stated that he thought the employeemight have "this C. I. O. sickness"' ,which "is not good in here";and, on another occasion, early in May, accused this employee oftaking advantage of the "union business" by spending more tuneon a job than was necessary.On several occasions in February,March, and April, Hoffmann also told various employees that "theywill never have a union inside here," and that the men would losemoney "by sticking to this Union"; and asked, on seeing a unionbutton on one of the employees, "What is that button for?Do youthink that will get you any place?"Although Hoffmann deniedthat he made the foregoing statements, it is clear from the recordthat he revealed a disinclination to deny such statements positively.Hoffmann's testimony was also evasive, and punctuated with re-peated statements that he could riot; remember.He was clearly anunreliable witness,20 and we find that he made the statements at-tributed to him and set forth above.As has been stated above, shortly after the proposed contract wassubmitted by the shop committee, the respondent retained counsel.Thereafter, counsel entered into negotiations with the Union whichcontinued until April 21, 1938.On March 15, 1938, the RegionalOffice of the Board, pursuant to stipulation of the parties, made acheck of the Union's membership.This disclosed that the Unionrepresented at least 56 of the 67 eligible employees in the machineshop and stock and shipping department, and the respondent's at-torney was so advised by a letter which lie received on March 17.Although the record does not disclose the details of the various con-ferences held during the course of the negotiations, it appears thatthe conferences prior to March 17 were devoted to a discussion of aprocedure for determining the Union's representation of a majority,of the respondent's employees, and that discussions of contractualprovisions were not begun until that date.One of the conferences with reference to determining the questionof majority representation was arranged for 2 o'clock on Friday,February 25, at the office of the respondent's attorney.The membersof the shop committee, which now included Stanley Stepkowski in20Hoffmann's unreliability as a witness is illustrated by his testimony with respect to alist of names in his handwriting.Hoffmanntestified that it was his practice to make upand give to the subforeman such a list quite frequently,when he desired to shift employeesfrom his supervision to that of the subforeman,for the day.However,the list containedthe name of at least one employeewho was nevershifted and whose presence on the listHoffmann could not explain;moreover,the subforeman testified that he did mot know ofany occasion when hehad beengiven such a list by Hoffmann. AIR ASSOCIATES, Z\CORPO'RAT'El)365place of Darling who had resigned, requested permission of their.respective foremen to leave the plant to attend this meeting, as theyhad been advised by the Union's attorney to do.Hill, after telephon-ing the respondent's attorney, who stated that lie did not understandthat the members of the committee were to be present at the meeting,advised the committeemen that they would not be granted permissionto leave-the plant and that if they left "we could not guarantee theirjobs would be there when they got back."The committee neverthe-less left and attended the conference in -defiance of Hill's orders.The respondent contends that the men were refused permission toleave because they were. busy, and because the Union had agreed notto carry on union activity on company time.Apparently there wassuch an agreement; it was, however, plainly inapplicable.More-over, the record shows that work in the shop was comparatively slowat this time, and that other men were available to do the work ofthe committeemen, and that Hoffmann, under the mistaken belief thatSeifert would receive permission to leave, had in fact ordered anotherin ichine-shop employee to relieve him.Hill discharged the members of the committee when they reportedfor work on their next regular workda.y.21No new employees werehired to replace Seifert and Hartmann ; Sylvester Small, who enteredthe respondent's employ on February 26,22 was assigned to workwhich Lee. had done in the stock and shipping department, andMatthew Hoffman, who had been laid off in 1937, was recalled by therespondent at this time to replace Stepkowski.Thereafter, on orshortly before March 15, it was agreed between the Union and therespondent thit the four colninitteemen would be reinstated on March16, and that a charge which had been filed with the Regional Officeof the Board would be withdrawn.23On March 15, the day before the committeemen were to return towork, Ted Rodolitz and Joseph Geoghegan, who, as we have alreadystated,were employed in the stock and shipping department, weredischarged.They testified that they were told separately by Car-rington that the Union was "messing things up"; that the men werefoolish to join the Union or "go ahead with it"; that it had compelled='the,re-s i'ondent-to reinstate.the members of the shop committee; andthat there was consequently no work available for Rodolitz andGeoghegan.Carrington denied that he mentioned the Union whendischarging these employees, and the respondent contends that theywere discharged because no work was in fact available for them anda'Lee and Stepkowski were discharged on February 26, and Seifert and Hartmann onFebruary 28.2Hilltestified that Small had been hired prior to the discharges, but reported for workat this time.23The charge was in fact subsequently withdrawn. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause they were inefficient.For the reasons stated above and upona consideration of the entire record, we do not credit Carrington'sdenial.Moreover, as more fully set forth below,24 we find the re-spondent's explanation for the discharges to be untrue, and we con-clude that Rodolitz and Geoghegan were dismissed in order to createresentment against the Union among the respondent's employees, andthus to counteract the encouragement to union activity which wasthe natural result of the reinstatement of the committeemen.On March 16, the committeemen returned to work; the.followingday, Seifert, one of the committee members, was again discharged,this time, according to the respondent, because he had spoiled a jobin which he was engaged.While it is true that the job was spoiledand that the spoilage was due, at least in part, to the negligence ofSeifert, the evidence establishes, as we point out below,25 that Seifertwas in fact discharged because of his union activity, and that thespoilage was seized upon by the respondent as an opportunity toeffect such discharge under color of justification.On March 27,Charles Fred Werner, a machine-shop employee who was an activeunion member, was .also discharged, allegedly because there was nowork available for him.The record discloses, however, that Wernertoo was discharged because of his union activity." .As we have stated above, on April 21, the negotiations for a con-tract between the respondent and the Union collapsed.27The nextday,Warren Edwin Thompson, who was a machine-shop employee,and who had that morning requested Hartmann, the shop-committeechairman, to call a meeting of the Union to take "direct action"against the respondent because of the break-down of negotiations, wasdischarged.Although the respondent claims that Thompson wasdischarged because there was no tool and die designing work, forwhich he had been hired, available, and that he was too highly paidto be used on production work, we are satisfied from the entire recordthatThompson was discharged because of his militant attitude.We shall discuss subsequently the evidence upon which we reach "thisconclusion.-On May 2 the respondent employed Clifford D. Mathewson andplaced him in charge of production.Gustave Pfahl, who was anofficer and member of the executive committee of the Union, andwho was admittedly known to the respondent to be an active unionmember, testified that early in May, Mathewson reprimanded him24See Section III,I:,infra.m See Section III,B,infra.26 See Section III, B,infra.27 The Trial Examiner ruled that evidence offered by the respondent to show the causeof the break-down of negotiations, was immaterial.We assume for the purposes of ourdecision,therefore,that the collapse is not to be attributed to any action by the respondent.28 See Section III,B,infra. AIR ASSOCIATES, iINCORPORATED367on the ground that Pfahl' was littering the floor of the shop withnewspapers which- Pfahl had been distributing before the plant:opened, and then told him that the Union was "no good" and itsofficers "racketeers ... riding in big cars," that the employees were"suckers," that Mathewson was there "to change things around," andtliit "'if you fellows play ball with me . .. you will be better off."According to Pfahl, Mathewson also described the advantages ofbeing "loyal" to the respondent, and indicated that a "loyal" em-ployee would "get along swell here and never have to worry abouthis future and his wife," whereas an active union man stood on "soapboxes" and "could not get any job." 29 Pfahl further testified thatMathewson went on to describe the advantages of a company unionsuch as had existed at Ranger's, another company in the vicinity ofthe respondent's plant at which Mathewson had been employed priorto his employment by the respondent; that he suggested that Pfahltry to "swing-the boys around" and advise Mathewson of their reac-tion;.and that he further suggested that an employee by the nameof Schwartz, who had recently been hired by the respondent as aninspector in the machine shop and who had worked under Mathew-son at. Ranger's, was a good man to start the new organization sincehe had been head of the company union at Ranger's..George J. Pellegrino, another machine-shop employee, also testifiedto two conversations which he had with Mathewson in May. Thefirst took place one Saturday afternoon at a time when Pellegrinoand several other employees had consented to work overtime forstraight time instead of time and a half as required by the Union.30Pellegrino testified that Mathewson, after first asking if Pellegrinowas a union man, stated that the men, in thus working overtime, were"getting wise to [themselves]" and that he would fire any of theother union men who bothered them, if any interference by theother. -union men were called to his attention.According to Pelle-grino;Mathewson advised himi in the second conversation, whichoccurred later, inMay, that he had "better resign from the UnionIt is not going to get you anywhere."Mathewson admitted that he had a conversation with Pfahl inwhich he told Pfahl to refrain from distributing newspapers oncompany time or property, but denied that he said any of the otherthings to which Pfahl testified, and that he had any conversationswithPellegrino.Mathewson's testimony was contradictory andevasive, and we do not credit his denials.Thus, he denied on directexamination that he knew of a company union at Ranger's, but ona3 Pfahl testified that Mathewson, in describing the plight of the union man, assertedthat Mathewson himself had been an organizer and had stood on soap boxes and beenunable to secure employment until he bad changed his name.'0 It appearsthat permission to do so had been granted by the Union. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDcross-examination admitted, with obvious reluctance, enough to show,that there was in fact a company union there, and that he knew ofits existence.Mathewson also testified that he thought that thepaper which Pfahl was distributing was "The Daily Worker," 31 andthat he did not know of any union activity at the respondent's plantat this time.However, he admitted that. Pfahl asked him why liewas opposed to the Union and' advised him that lie was "shop"chair-man."He further testified that immediately upon seeing the papers,he asked Fildstedt, a subforeman, about them, and then reported thematter to Hill, told Hill that "there was some kind of a union paper,"2Under the circum-and asked him, "Ha.ve you got a union here?73%stances, we credit the testimony of Pfahl and Pellegrino, and findthat Mathewson made the statements attributed to him.We have previously found that the conduct of the 'respondent im-mediately after it learned of the organization of the Union amongthe employees, was designed to persuade them to deal, with it with-out the presence of an outside, union representative, and Was an un-lawful interference with the employees' right of self-organizationunder the Act. It is clear from our description of subsequent eventsbetween February and May 1.938, and the statements and activities ofCarrington,Hoffmann, and Mathewson, set forth above, that therespondent thereafter sought to frustrate the organizational activitiesof the Union by discrediting it and by discouraging membership ofthe employees therein, and to persuade its employees to choose a bar-gaining representative which would be acceptable to it.Thus, aswe have stated, the employees were told that the Union was "no good"and its official's "ra'cketee a"; tft t:.the,.respond6ht would never r6eog-nize it; that the men would suffer financially because of, and secureno benefits from, their membership; and that they were. "suckers"and would be wise to resign from the Union. Thus, also, Rodolitzand Geoghegan were discharged in order to counteract the effect ofthe reinstatement of the shop conmlittee, and to create resentmentagainst the Union, among the employees.The respondent showedalso, by the discharges of Seifert, Werner, and Thompson, that, ifnecessary, it was prepared to make its antagonism to the Unioneffective by dismissing active or militant union members.Finally, itattempted to instigate a movement' among the 'employees'^to-form:- anew organization which would be satisfactory to it.X31 The newspaper was, in fact, "The Automobile Worker."a publicationof the UnitedAutomobile Workers ofAmerica.asThe evasivenature of Mathewson's testimonymay also be judged from his assertionswith respect to a conversationwhichhe badwith Pfahl when thelatter spoke to himabout the necessity of Pfahl'stestifyingbefore the Board concerning the allegations ofthe complaint in these proceedings.Mathewson denied that he advisedPfahl not to "talktoo much,"but assertedthat he toldhim to "bea good listener and tell the truth." AIR ASSOCIATES, INCORPORATED369The respondent contended at the hearing, as we have stated, thatshortly after the proposed contract was submitted on February 10,1938, it took measures to assure compliance with the provisions ofthe Act.Hill testified that he instructed the supervisory employeesnot to interfere with, and to avoid all knowledge of, union activities inthe plant, and, as a precaution against discrimination, revoked their_er, to Dire and fire. -Hill also testified,that, in order to avoid, aspogfar as possible, any knowledge on his part of the union affiliation ofhis employees, he further instructed the supervisory employees not toreport to him any union activities which might come to their knowl-edge, even if such activities occurred in the plant.Hoffmann, the foreman of the machine shop, testified in responseto questions by the respondent's attorney, that Hill's instructions were`'not to interfere with that union business because he [Hill] wouldhave everything in his hands"; and that he did not remember beinginstructed not to discuss union affairs with the employees.Hoff manntestified also that he had had power previously to employ and dis-charge,,,and corroborated Hill's testimony with regard to revocationof the-power.Nothing in Hoffmann's testimony indicates that anyother instructions were given.Carrington testified that the instruc-tions were to "have nothing to do with any dealings with the union,and have nothing to say about the union, . . . and not talk about it";and that "Hill would personally conduct all the hiring and firing."He also testified, however, that although the supervisory employeescould make recommendations, none of them, including himself, hadhad final power to' hire or fire,33 even before the time the alleged in-structions were given, and that all hiring and discharging had ulti-mately to be approved by Hill.None of the other supervisory em-ployees testified concerning the alleged instructions.It is undisputed,also, that the supervisory employees, who, before the issuance of thealleged instructions, actually hired and gave notice of discharge tothe employees, continued to do so.Shortly after February 15, 1938, a new form of application for em-ploylrleilt was devised and put into use by the respondent.This ap-plication form, which was used at least until the end of April 1938,required the applicant to state whether he was a member of anyorganization, and, if so, to give the name thereof.Hill testified thatHenry Reisner, the general superintendent of production, drew up theform without his knowledge, that it was never discussed by them,and that Hill did not "really . . . seem to see [it] until quite a longtime" after it was prepared."However, since, as we have previouslyAlthough Carrington s testimony concerned specifically only the power of the supervisory employees to hire, the recoad leaves no doubt that be was also referring to thepower,of the.supervisory.employees to discharge.s+Reisner, who, at the,.time of the hearing, was no longer employed by the respondent,was not called as a witness. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDpointed out, the ultimate power of hiring was exclusively reserved -to-Hill, the form must have come to his attention.We are satisfiedand find that Hill had knowledge of its use.Moreover, no written memorandum of instructions was issued untilSeptember 12, 1938,35 which was after the issuance of the.original.complaint in the present proceedings, although many changes inpersonnel among the supervisory employees were made during thisperiod; and, as we have stated, the instructions, if given orally inFebruary, were violated to Hill's knowledge by Carringtonalmostimmediately after their issuance, and by Mathewson subsequently, inreporting that Pfahl had been distributing union papers.Further-more, no notice, by posting or otherwise, that instructions against in-terference in the employees' organizational activities had been issuedto the supervisory employees, was ever given to the non-supervisoryemployees, and no investigation was ever made to determine to whatextent the alleged instructions were being observed.It is apparent that the evidence offered by the respondent withrespect to the alleged instructions is contradictory and unconvincing-We do not believe that the new application form to which we 'havereferred would have been in use for at least 2 months, if the respond-.ent had instructed its supervisory employees that it desired no in-formation concerning the unionaffiliationor activities of itsemployees,36 and had ordered them to avoid such knowledge them-selves.Moreover, we do not believe that, if such instructions had infact been given, they would have been repeatedly disobeyed by, therespondent's supervisory . employees in the manner above described.Under all the circumstances, and in the light of the entire record,' weare 'convinced and find that no instructions such as Hill claimed tohave issued, were in fact given to the supervisory employees.8735 Thismemorandum,which was specifically addressed to Carl Holm,a new generalsuperintendent who was hired at this time,states :It is also the policy of the Company to avoid in so far as possible knowledgeonthe part of any of its managerial employees of the private affairs of any other em-ployees.The Company and its managerial employees are not to interfere in anyway with any organization activity carried on by any union or other organizationso long as such activities do not Interfere with the conduct of the business of theCompany.No consideration Is to be given in making any recommendations as toemployment or tenure of employment,tomembership or nonmembership in anyunion or other organization.If you have any personal feelings either for or against labor unions,please donot express your opinions to any other employees of the Company.It is clear that the memorandum does not enjoin supervisory employees against reportingunion activity in the plant to Hill.36 It is well settled that the union affiliation of employees is not a proper concern of anemployer,and such information should not be requested either orally,or on cards or otherforms which employees are required to fill out.SeeMatter of Foote Brothers Gear andMachine CorporationandUnitedofficeand Professional Workers of America,No. 24, etM1.,14 N. L.R. B. 1043.a'Moreover,such instructions,if issued, would afford the respondent no immunity fromresponsibility for the acts of its supervisory empl'o'ees.We have frequently stated, that AIR ASSOCIATES, 7INCORPORATLD371We find that the respondent, by the foregoing statements and con-duct, has interfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act.B. The dischargesIn Section III, A, above, we have -referred to, and briefly con-sidered, the discharges of Ted Rodolitz, Joseph Geoghegan, JosephJ. Seifert, Charles Fred Werner, and Warren Edwin Thompson.Weshall now discuss in greater detail the circumstances surrounding thedismissal of each of these employees, and the considerations uponwhich is based our conclusion that they were discharged in violationof Section 8 (3) of the Act.Ted RodolitzandJoseph Geoghegan.Rodolitz, who, as we havepreviously stated, was discharged on March 15, 1938, had been in therespondent's employ since January 29, 1938.Prior to his employ-mentby the respondent, he was employed at the Brooklyn, New York,office ofthe Nicholas-Beazley Airplane Co., Inc.Late in December1937`that company was merged 38 with the respondent and thereafterthree of its six employees were given jobs by Hill.Among thesethree wereClarence Reid, who had been Rodolitz's superiorat Beaz-ley's, and Rodolitz.30Reid, who became assistant generalmanagerof the respondent's plant, and Hill testified that after the merger therespondentdecided not to hire Rodolitz as a regular employee becauseliewaslazy and incompetent; that at Reid's suggestion it subse-quently employed him on a temporary basis to arrange the Beazleystock which he had packed previous to its shipment to the respondent,and with which he was consequently familiar; that he was specifically-informedthat his job was temporary; and that his work on the Beaz-ley stock was finished on March 15 and his employment thereuponterminated, because there was no other work available for him.There is no evidence that any complaints concerning Rodolitz's-work had been made during the entire period of his employment atBeazley's whichcontinued from September 1936 until the merger inthe acts of supervisory employees are those of the employer unless effectively disavowed.Matter of Consolidated Cigar CorporationandCigarMakers'InternationalUnion of-America,LocalNo.85,47 N. L. R. B.217;Matter of lVickw'ire BrothersandAnialga-unated Assn. of. Iron, Steel d TinWorkersof NorthAmerica,Lodge#1985,Through S. 1V..O. C., Affiliated with the C.I.0., 16 N. L. R. B. 316;Matter of Jefferson. LakeOilCom-pany, IncorporatedandSulphurWorkersLocalUnion No. 21195,16 N. L.It.B. 355,.and cases therein cited(footnote 22).In the present case, though, as we have found.the respondent was placed upon notice of acts violative of the alleged instructions, it madeno attempt to disavow such acts.ae It is not clear from the record whether the acquisition of the Beazley Company by therespondent was by merger, purchase,consolidation,or other means.However,the acquisi-tion will be referred to hereinafter for convenience as a merger.89The other.Beazley employee who was hiredby Hillwas a salesman;he was employedat approximately the same time as Rodolitz. The remaining three Beazley employees were-office and clerical workers. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDDecember 1937,10 and it is undisputed that he had received a wageincrease in October 1937 from $52.50 to $65.00 a month.; that he hadbeen a loyal and willing employee; 41 and that upon the terminationof his employment after the merger lie had received an extra week'spay and a highly laudatory letter of reference from Howard Beazley,the president of the Beazley Company.42Upon his employment bythe respondent, Rodolitz's pay was increased to $70.00 a mouth;, andhe also never received any complaints regarding his }vork there.'4Itis also undisputed that Rodolitz was assigned to selection and otherwork in addition to the work involved in sorting and arranging theBeazley stock, and that selection work requires a higher degree ofskill and is more important than most of the other work in the stockand shipping department.Rodolitz had done similar work at theBeazley plant, and had also received and checked incoming shipments,and engaged in stock work, counter work, packing, clerical work, andretail selling.We are satisfied and find that Rodolitz was not, andwas not believed by the respondent to be, either lazy or incompetent,and that, on the contrary, he was a competent and valuable workerwho had been used, and was capable of being used, for a wide varietyof jobs.The claim that Rodolitz was ]sired as a temporary employee fallswith the claim that he was lazy and incompetent, since these qualitiesare stated by the respondent to be the reasons for its alleged refusalto employ him on a regular, as distinguished from a temporary, basis.Moreover, assuming that Rodolitz was in fact hired as a temporaryemployee to work on the Beazley stock, it is clear that the completionof that work does not account for his discharge.The respondent'sclaim that upon the completion of the work on the Beazley stockthere was no other work which Rodolitz was qualified to do, is un-supported by the record.As we have stated above, it is undisputedthat Rodolitz, during the time he worked on the Beazley stock, was40 Indeed, Beazley, who became a director of the respondent after the merger,and wascalled as a witness by the Board to identify a letter of reference hereinafter referred to,testified that he did not recall receiving any "bad reports" concerning Rodolitz.AlRodolitz testified that he had worked, without extra pay, on two Saturdays when hewas to have been off, because the plant was busy, and that Reid had given him severaltechnical books on aviation as a reward for doing so.Rodolitz also testified that towardthe end of his employment at Beazley's, he had had an opportunity to secure another job,that he had discussed the matter with Reid, and that he had remained in the Beazleyemploy because he was needed there and because he considered that he hada "chance ofgetting in with" the respondent.Reid did not deny Rodolitz's testimony concerning thesematters.12Beazley testified that such a letter was not given as a mere formality and had beenrefused other employees on the ground that they had conducted themselvesin such amanner as not to justify recommendation.u In this regard, Reid testified that lie had received complaints from Carrington con-cerning Rodolitz "several times a week" commencing with the first week of Rodolitz'semployment ; however, it is undisputed that neither Reid nor Carrington advised Rodolitzat any time that his work was unsatisfactory. AIR ASSOCIATES3, INCORPORATED373assigned to other work as well; 44 and the record shows that the re-.spondent's business required employees who could do work such asRodolitz was capable of,.and had been doing,'and that such' work was'available'at the time that Rodolitz was discharged, and for a consid-erable time thereafter.On March 16, the day after Rodolitz's discharge, -Robert Albertsonwas hired' to inspect incoming goods, particularly a shipment -of.boltswhich was received at this time, store merchandise, and do"anything else" required in that connection.45It is apparent thatthis work is in some respects almost exactly the same type of workwhich Rodolitz had been doing in connection with the Beazley stock;in any case, it is work which Rodolitz was qualified to do. - On March;31,Donald Hartmann was hired as a regular helper in the storeroom,and L. Harris as a temporary helper in - the stock and shippingdepartment, to do miscellaneous work and "pitch in" whereverneeded.In April, C. Halper was transferred from the Marshall,Missouri, office to Roosevelt Field and also assigned to do worksimilarto that which Rodolitz had done.41Moreover, the respondentconceded at the hearing that, rather than lay off employees, it wasits practice to transfer them from one type of work to another. , Thiswas particularly feasible in the stock and shipping department where..thework obviously was less skilled and specialized than -in the-machine shop.The case of Geoghegan, who had been iii-the respondent's employsinceNovember 16, 1937, and who was also discharged, as we havepreviously stated, on March 15, 1938, is in many respects similar tothat of Rodolitz.As in the case of Rodolitz, the respondent con-tends that Geoghegan was discharged because there was no furtherwork available at the plant which he was competent to do; and thatan additional factor in his discharge, although not its- immediatecause,.was his inefficiency..-.." Indeed,Rodolitz testified that he completed his duties in connection with the Beazleystock in approximately 2 weeks,that he was then assigned to work on a foreign"shipmentfor a week and a half, and that thereafter,until the time of his discharge,he worked in.the selection department continuously.Rodolitz's work on the Beazley stock was completed on March 15 and that Rodolitz's otherwork was done by him only Incidentally to his Beazley work and during short intervalswhen, because of the cold in the hangar in which the Beazley stock was stored, Rodolitzcame to a heated hangar to warm himself.We are not impressed with this contentionsince it is improbable that work which was important and demanded skill and care, suchas selection work required, -would be assigned to an employee allegedly hired despite hisincompetence.45 The respondent asserts that Albertson was *hired on a temporary basis only ;he was infact discharged 3 months later.However, whether he was hired as a temporary or regularemployee is obviously immaterial;indeed,if the respondent's contention is true, Rodolitz,himself a temporary employee, was immediately replaced with another temporary employee.9e Rodolitz and Albertson received$70.00.per month;Hartmann and Harris$65.00 permonth,and Halper$19.50 per week.The respondent does not contend, however, thatRodolitz was discharged because other men were available who would do similar work forless pay.283031-41-vol. 20--25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record discloses that Geoghegan. was a clumsy and awkwardworker.47However, it further appears that in the middle of Febru-ary Geoghegan was assigned to the general export department wherehis duties consisted principally of heavy lugging and moving work;that he continued to do such work until the time of his discharge;and that he was regarded as competent for such duties.48Moreover,we do not believe that Geoghegan would have been retained in therespondent's employ for approximately 4 months if he was hope-lessly incompetent.We are satisfied and find that 'Geoghegan' wascapable of doing heavy lugging and moving work.Carrington admitted that the respondent received steel shipmentsevery week. and that these shipments required heavy ' lugging of the;type which Geoghegan had been engaged in doing. It also appearsthat Donald Hartmann, who, as we have previously stated, was hiredon March 31, was assigned to do precisely the heavy work which we.have found Geoghegan qualified to do.49 Indeed, there is no evidencethat' Geoghegan was not able to do the work for which Albertson,whom we have also previously mentioned, was allegedly hired.-0'' ' Wehave already referred to the employment, or transfer to the stockand shipping department, of other employees; although it does not-appear that Geoghegan was regarded by the respondent as competentto do all the work which these other employees were engaged to do,it is clear that the stock and shipping department was busy-, More-over, as we have already indicated, it was a regular practice to trans-fer employees from one type of work to another, rather than laythem off.Under all the circumstances, we are convinced that work'discharge, accordingly, was not caused by the lack.of such..work:5'Having thus ' concluded that the reasons which the respondentoffered for . the discharges of Rodolitz and 'Geoghegan lack . meritwhen examined in the light of the evidence, .we turn, to 'a considerationof the evidence of another basis for the discharges.We havepreviously found that Rodolitz. and Geoghegan were told by Carring-47 The respondent introduced evidence of three specific]instances of such clumsiness.Two of these incidents occurred at least 2 months, and the other approxiinatelye"1,iiidntb,before Geoghegan's discharge.4$ Indeed,Hill testified that Geoghegan's discharge Was 'redommend'ed. to him in. aboutthe middle of February,but that Geoghegan was not discharged at that time-because itwas desired to keep him if anything could be found for him to do. and"there was somework [available]he could do."It is clear that Hill must have:had in mind the heavywork to which Geoghegan was then assigned.^Carrington testified that Donald Haitinann devoted'approximately-70-per cent of histime to lugging,and the balance of his time to moving cases.-w As previously appears, Albertson was hiredon March 16to.receive and store incoming-goods,'particularly a shipment of bolts which was received at this time,and to do anythingelse required in that'connection.51Geoghegan'swage was$75 per month.Howeveras in the case of Rodolitz, therespondent does not-contend that his wage was a factor in the decision to discharge him. AIR ASSOCIATES,(INCORPORATED375ton, at-the time' of their discharges, that the Union had "messedthings up," that the men were foolish to join the Union or go aheadwith it, and that their loss of employment was due to the Union'ssuccessful activity in behalf of the shop committeemen, who werereinstated at this time.Moreover, Sylvester Small, who, as has beenstated, had been hired and assigned to stock work on February 26when the two members of the shop committee from the stock andshipping department were discharged, was retained in the respond-ent's employ, in spite of the fact that. he was not regarded by hisforeman as competent and that his discharge had been recommendedsoon after his employment. It was a matter of common knowledgein the plant that substantially all of the employees in the stock andshipping department and machine shop were union members.52Weare satisfied and find that Rodolitz and Geoghegan were dischargedin order to counteract the effect of the reinstatement of the shopcommitteemen, to create resentment against the Union among therespondent's employees, and thereby to discourage membership in theUnion.The respondent contends that it had no knowledge of the unionmembership of Rodolitz and Geoghegan, and that, therefore, theallegation that these employees were discriminatorily dischargedmust fall.However, the prohibition of the Act extends to any dis-.charge which is intended, or has as its purpose and effect, to dis-courage membership in 'a labor organization; a discharge for thatpurpose having been found, knowledge by the respondent of theunion membership of the employee for that reason discharged be-comes immaterial .13We find that the respondent, by dischargingRodolitz and Geoghegan, has discriminated in regard to their hireand tenure of employment, thereby discouraging membership in theUnion, and interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.As has been' stated, Rodolitz and Geoghegan earned $70 and $75per month respectively at the time of their discharges.At the time,of the hearing Rodolitz was employed at Hoey Air Service where.he had been employed since April 2, 1938, and where he received$10.00 per week.He testified that he desired reemployment by therespondent.At the time that Geoghegan first testified at the hearing,.on' September 28, 1938, he' was employed temporarily on a poultry"Thompson testified that before joining the Union on or about February 19, 1938, hetold Hill thatthe Unionwas "practically solid" in the plant.Hill did not deny Thomp-53Cf.Matter of National Motor Bearing CompanyandInternational Union, UnitedAutomobile'Worker8."of America,-Local'No: 76, 5R. B. 409,enf'd as mod.,NationalLabor'Relations Board v.NationalMotor Bearing Company, International Association ofMachinists and Production:Workers Local 1518, affiliatedwith InternationaZ'As8ociation'ofMachinists v. National Labor Relations Board,105 F. (2d) 652(C. C. A. 9). 376DECISIONS OF' NATIONAL LABOR RELATIONS BOARDfarm where he had been employed since August 1938 and where hereceived $5.00 per week and room and board for himself, his wife,and his child.However, on September 30, which was still duringthe course of the hearing, Geoghegan secured employment as a sales-man, and thereafter testified that his earnings exceeded those whichhe received during his employment by the respondent and that hedid not wish to be reinstated.54.Joseph J. Seifert.Seifert, who was discharged on March 17, 1938,had been employed by the respondent as a first-class milling-machineoperator, for a period of approximately 7 months.He had .joinedthe Union in December 1937, being among the first of the respond-ents employees to do so, and had become a very active member.Wehave referred to the fact that Seifert was shop steward and a mem-ber of the shop committee; he was also active in the solicitation ofnew members and the distribution of union literature.We havealso pointed out that the discharge of March 17 was Seifert's seconddischarge; that he, together with the other members of. the shop com-mittee, had first been.discharged approximately 21/2 weeks previously,because they had left the plant to' attend a meeting between unionrepresentatives and the attorney for the respondent after Hill hadrefused to' grant them permission to do so; and that the committee,-including Seifert, had been reinstated on March 16, after the Union'had filed charges with the Board.55During the morning of March 17, Seifert was assigned.by Hoff-mann and Fildstedt, the foreman and assistant foreman, respectively,of the machine shop, to a job ' which required him to drill holes in 30'pieces of metal which were to be used as cylinder heads.This opera-tion was part of a large rush order which was then nearing comple-tion.A hole 27/64 inch in diameter and another hole 21/64inch in diameter were to be drilled in each of the,'30 pieces.56In 20 of the pieces, these holes were to be drilled in loca-tions indicated on a drawing to which we shall hereinafter refer asthe master drawing, and which showed all distances, dimensions, andother particulars for the entire cylinder head. In the other 10 pieces,these holes were to be drilled in locations shown on a drawing towhich we shall hereinafter refer as the detail drawing, and which64During the oral argument before the Board, the attorney for the Union stated thatGeoghegan had subsequently lost his job as salesman and now wished reinstatement by therespondent.However, no steps were taken to include such matter in the record and suchfacts accordingly are not in the record as made, and upon'which our findings and orderherein must rest.55As we have stated previously,these charges were dismissed by the Board upon thereinstatement of the Committeemen.66 It is not clear from the record whether Seifert was assigned to drill 2v/64 Inch holes Inonly 20,and 21,64 Inch holes in only 10, cylinder heads, or whether he was to drill holesof both sizes in each of the 30 pieces,as required by the specifications for the job, whichare in evidence.. .''AIR. ASSOCIATE'S, ;INCORPORATED377,was intended to indicate only.. the locations required for the holes inthese 10 pieces, but no other data.Thus, the detail drawing boretwo notations, one indicating,"locationof 1/4 pipe tap and 1/2 drill,"and the other indicating"locationof 1/8 pipe tap and 1/8 drill,"and, in its lower left corner, the statement : "For all-other informa-differs only with regard to locations of tapped holes and theirpassages."After Seifert had drilled 1 hole in each of 20 pieces, it -was dis-covered by Fildstedt that Seifert had used a 1/2 inch drill insteadof a 27/64 inch drill, and that the holes were, consequently, too large.It also appears that the holes were drilled in the location shown onthe detail drawing whereas the hole was to be located in that posi-tion in only 10 pieces. Immediately after discovering the spoilage,Fildstedt reported the matter to Hoffmann, who, in turn, notified theoffice.The value of the spoiled cylinder heads was approximately$60; their spoilage, although it resulted in a delay of at least 4 or. 5days in the completion of the job, did not cause the respondent tolose the order.57..Hill testified that when the spoilage was called to his attention, hestaggered, wrung his hands and tore his hair, and cried, "My God, whatare we going to do?" He immediately summoned to his office not onlySeifert, Fildstedt, and Hoffmann, but Reisner, the production man-ager, as well, and after he-had examined both drawings, asked Seiferthow the mistake had occurred. Seifert explained that he had beengiven only the detail drawing, that he had not seen the master draw=ing, and that he understood the dimensions of the holes which hedrilled to be indicated by the notation "1/2 drill" to which we havereferred.Hill then replied that it looked like "sabotage," 58 but thatSeifert's explanation "could account for it," and that he would giveSeifert the benefit of the doubt and call it "a mistake."However, hestated, it was the kind of mistake "we can't stand for around here.".Hill, nevertheless, did not discharge Seifert immediately, but tele-phonedWalter Chalaire, the respondent's attorney, who advisedagainst any action until Hill had received further word fromChalaire,59 who would communicate with the Union's attorney.Hill57Hill testifiedthat metalrequired to replace the spoiled pieces was received 4 or 5 dayslater, and that it was then necessary to do otherwork on theraw material before it waspossible to do the drilling job which Seifert had started.The record does not reveal howmuch time was requiredto do thispreliminary work.Some of the pieces were subse-quently used for samples,and others for scrap.68At the hearingHill did not explain why he suspected sabotage and the record does notdisclose what reasons,if any, there were for Hill to believe that the spoilage was deliberate.saAtthe bearing Hill asserted that he also told Chalaire that he suspected that Seiferthad spoiled the job deliberately and that Hill was about to discharge him; that Chalairesaid,,"My -God ! Waita minute.Don't do that now: Just hold everything" ;.and that-Hillreplied, "This is a serious occurrence..and, it is going to cause a tremendous loss."! 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Chalaire also agreed to propose to. the Union that iff_the Unionwould compensate the respondent for the $60 loss occasioned by thespoilage, Seifert's retention in the respondent's employ would bearranged.60Chalaire then communicated with Abner J. Rubien, theattorney who was then representing the Union in its negotiations fora contract with the respondent, advised Rubien of the spoilage andthat Seifert was about to be discharged, and made the proposal towhich we have referred.Rubien stated that he knew of no prece-dent for such compensation by the Union but that if the dischargewere really caused by any misconduct on Seifert's part, the Unionwould not object to his dismissal.Rubien also stated that he wouldcommunicate with representatives of the Union and advise Chalaireof their reaction.After approximately 1 hour, during which Rubienattempted without success to reach a union official and Seifert waitedat the plant although the other employees had gone home, Chalaireagain called Rubien, who then advised him of his failure to reacha union representative and suggested that Hill discuss the matterwith the shop committee.Chalaire thereupon telephoned Hill andinformed him of the result of his conversations with Rubien.Aswe have indicated, the other employees, including the committeemen,had already left the plant; Hill, however, discharged Seifert imme-diately after his conversation with Chalaire.The testimony with respect to the responsibility for the spoilageis highly contradictory.In the light of all the evidence, however, itappears that Seifert was at least partly responsible for the mistakein that he proceeded to set up the job without reference to the masterdrawing which was available to him, and that Fildstedt, and per-haps Hoffmann, were also negligent in failing to discover the mistakebefore Seifert had drilled all 20 pieces. It is unnecessary, however,here to fix culpability for the spoilage, and we make no finding inthat regard, since we are of the opinion, for the reasons hereinafterset forth, that irrespective of whether or not Seifert was at fault,itwas not his alleged mistake, but his activities on behalf of theUnion, which constituted the operative cause of his discharge.It is undisputed that Seifert, who had had .4 years of experience,was a skilled and competent machinist, that he had never made amistake during the 7 months of his employment by the respondentprevious to the spoilage in question, that he had been praised for hisability and energy on at least 2 occasions, and that he was among themost highly paid mechanics in the respondent's employ.Moreover,it is clear from the fact that the respondent made the offer to retainSeifert if the Union would reimburse it for the loss occasioned by° Hill testifiedthat he didnot recallwhether he or Chalaire first madethe suggestion,but that.he remembereddiscussingitwith Chalaireimmediatelyafter the spoilage. AIR ASSOCIATES, INCORPORATED379the spoilage,. that the spoilage of the job was not regarded as es-tablishing Seifert's disqualification for further employment.61The record also discloses that the respondent was seeking to ac-quire competent mechanics, that "really skilled" workers were diffi-cult to find, and that machine-shop employees were being constantlydischa>ged for general incompetence after short trial periods ofemployment.Moreover, it was, apparently, not the respondent'spractice to discharge employees for similar spoilage of work. InJanuary or February 1938, 25 hydraulic pump bodies had beenspoiled, necessitating the redesigning of rack gear shafts, and causinga loss which Hill testified might have been as high as $75.However,this spoilage was not even called to Hill's attention at the time of itsoccurrence, and was discovered by him several months thereafter,when he saw a new design being made for the part. Similarly, sev-eral weeks before Seifert's discharge it was necessary to reheat-treata substantial number of pieces of a job` of 700 connector shafts be-cause their hardness was not according to specification; and in May1,93812 a "particularly" large lot of bolts was spoiled on an automaticscrew machine. In. none of these cases was the employee involveddischarged or otherwise disciplined; and the respondent offered noevidence that any employee was ever discharged in any other instancefor a single mistake such as that which Seifert is alleged to havecommitted.Nor is there evidence that the respondent's policy inthis regard had undergone a change at the time of Seifert's discharge.It is clear from what we have previously said that the respondent'soffer 'to retain Seifert upon reimbursement for its loss, had not beendefinitely rejected by the Union or its attorney.We cannot believethat Seifert would have been discharged at once, without a furtheropportunity to the Union's attorney to discuss with union representa-tives acceptance or rejection of the offer, if the respondent's offerhad been sincere.Nor do we believe that the respondent wouldhave immediately discharged Seifert without first discussing thematter with the shop committeemen as was suggested.C3On thecontrary, the haste with which Hill discharged Seifert indicates thatthe respondent was eager to take advantage of the occurrence as anexcuse to rid itself of Seifert, but was anxious to create an appearanceof justification for the discharge.61 Clearly the respondent's offer to retain Seifert upon reimbursement for the damagebelies any belief by the respondent that he had engaged in sabotage.62Hill testified that the incident occurred in May or June.However,since he also test]-fled that he discussed the matter with Hoffmann who was discharged on May 14, it isapparent that it occurred before that date.63Hill testified that he spoke to Hartmann the next day and that Hartmann stated thatSeifert "should have been fired.He must have been nuts."Hartmann,who had resignedas shop chairman and vice president of the Union prior to the hearing,testified as a witnessfor the respondent but was not questioned with regard to this alleged conversation. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the light of the foregoing, and of the entire record, we. are'satisfied and find that Seifert's discharge is to be explained only byhis union membership and activities.We further find that the re-spondent has thereby discriminated in regard to the hire and tenureof his employment and discouraged membership in the Union, andhas thereby interfered with, restrained, and coerced its employees inlthe exercise of the rights guaranteed by Section 7 of the Act.At. the time of his discharge, Seifert received 90 cents per: hourand .worked a 40-hour week and occasional overtime.At the time.of the hearing, he was, and had been since May 26, 1938, also working,40 hours per week in a capacity similar to his employment by therespondent, but was receiving 75 cents per hour. It also appearsthat his home is 30 miles from his present place of employment and9miles from the respondent's plant, and that he desires to bereinstated in the respondent's employ.Charles Fred Werner.Werner, who had been, in the respondent'semploy since July 27, 1937, was discharged on March 27, 1938.On.April 4, 1938,. he returned to the plant and applied unsuccessfullyfor reinstatement.However, at the conclusion of the conversationwhich he then had with Hill, he was given a letter of reference in,which his services were described as having been satisfactory, andhe was stated to be "approved for reemployment."The complaint alleged that Werner :was dismissed and refusedreemployment because of his union activities.The respondent, inits answer, denied these allegations and at the hearing asserted thatWerner's union membership or activities were unknown to it-tat-the'time of his dismissal, that the volume of work in the machine shopdeclined rapidly after February 1938, and that the sole reason forWerner's discharge and his failure thereafter to secure reemploy-,ment from the respondent was a consequent lack of, available work.64However, Hill testified that the respondent had raised additionalcapital in the spring of 1937, and the respondent in its brief con-cedes that it was "a new and growing business."Moreover, -Hoff-mann, who, as we have stated, was the foreman of the machine,shop, and who testified as a witness for the respondent, assertedthat the machine shop was "very busy" with production work up to64At the hearing,the respondent also asserted that Werner was slow ; however,Hill testi-fied that this alleged slowness had no connection with his discharge,and that there wasno work available for Werner at any speed. As a matter of fact, we are convinced that.Werner was not a slow worker.Hoffmann testified that he requested Werner to"speed up"two or three times, and that Werner was a "little slow, especially.. .in the latter partof his employment" ;however.when he was questioned further about these occasions heinvariably stated that-he could not remember.Fildstedt testified only that Werner was "alittle slow on [one]job."Werner testified that Hoffmann never spoke to him about thetime required for any job,and that although Fildstedt discussed with him the delay-in<twojobs,Werner was not accused of responsibility for it.We credit Werner's testimony underthe circumstances. AIR ASSOCIATES, INCORPORATED381the time of his discharge in May 1938; and indeed, the job of shopinspector was created in March and certain of Hoffmann's dutiesthen assigned to the inspector.Werner. also testified that the shopseemed tobe busy, and that there was plenty of work for him whenhe was discharged.At the time of his dismissal, he was actuallyengaged in making an oversized mandrel which he was not given anopportunity to finish.eb It also appears that employeeswere assignedto overtime work, at least until May, and that in spite of the allegedlack of work, the - respondent continued to send out orders formanufacture in other plants.86-Assuming, however, that on March 27, the respondent's volume ofwork was small, we believe that that consideration in any event didnot motivate Werner's dismissal.Hill, himself, testified that it was,the respondent's practice at this time "to keep people steadily em-ployed even though there was not very much work for them to do.Our machine shop operation was such a small part of our businessthat it did not affect operations very much to have a few people[more] or less standing around and doing unnecessary work, unim-portant-work, in order to keep them steadily employed."Hill alsoadmitted that, pursuant to this policy, it was his practice to transfermen to work other than that to which they were regularly assigned.In view of Werner's competence and conceded versatility, to whichwe shall now refer, this would have been a particularly easy matterin his case.We have already referred in our discussion of Seifert's discharge tothe. difficulty which the respondent was experiencing in acquiring.competent machinists ; in furtherance of its search for such employees,the respondent employed at various times 22 new machine-shop em-Werner was both experienced and of proved ability; indeed, he wasthemost valuable of the three all-round machinists then in the:respondent's. employ.Thus, he worked at various times on the mill-capable of operating other types of machines ; he also did assembly,andmaintenance work,' and could make tools, jigs, and fixtures.He was a particularly desirable employee because he had some knowl-edge of heat-treating. steel, a process in which the respondent's busi-asThe respondent contends that mandrels could be bought in the open market for lessthan it cost the respondent to manufacture them at its plant, and that the fact that Wernerwas engaged In such work indicates, indeed, that its business was slack. It appears,however, that Werner made mandrels throughout the period of his employment wheneverrequired to do so, and that such work was done during short intervals between jobs, or atthe same time that another job was being done. Under the circumstances, we do notregard the fact that mandrels could be bought for less in the market as of any significance.66 Itwas the respondent's practice to send out work to other plants when, because oflack of available equipment, the delivery requirements of the job, or for some otherreason,the respondent could not handle such work at its own plant. 382ness did not require the full time of a specialist.Werner's value isfurther indicated by the fact that although he had less 'seniority thanthe two other all-round machinists, they received 65 cents and 80cents anhour respectively, and he received 85 cents an hour.However, although many opportunities to rehire Werner presentedthemselves to the respondent, it did not do so, and sought instead tosecure new employees.On April 13, which was little more : than 1week after Werner had applied for reemployment and been prom-ised it, the respondent hired two new men in the machine shop.According to a chart which Hill prepared, one of these employees,A. Schoen, was hired as a lathe operator at 65 cents per hour.How-ever, his time cards, which Hill produced at the hearing, show thathe never operated a lathe in ' the whole period from April 13 toMay' 7,67 and Hill testified that Schoen's pay was cut on June 20 to45 cents per hour because it was apparent that he was not qualifiedas a machinst, "which we hired him for."On June 27, Schoen quitthe respondent's employ.Hill admitted at the hearing that Wernercould have done the work which Schoen did, but pointed to the factthat Schoen's wage rate was less than Werner's.But it is:also clearthat Schoen was not even worth 65 cents an hour; the difference betweenhis wage rate and Werner's therefore simply emphasizes the fact thatWerner was worth the rate of pay which he was receiving, but is other-wiseof nosignificance.A. Side, the other employee who was hiredon April 13, is referred to on the chart as a machinist but was de-scribed by Hill at the hearingas' anassembly worker.His wagerate appears to have been 70 cents an hour ; however, he was dis-charged for incompetence on April 15, 3 days after he was hired.On April 18, M. Nestvogel was hired at 70 cents per hour, also,according to Hill, as an assembly worker.On June 14, the respond-ent hired R. Eckert at 70 cents per hour. ' It appears that Eckertis a heat treater, and, according to the chart, is so classified.How-ever,Hill admitted that he also does general machinist's work whenhe is not required for heat-treating work. It is clear from -the fore-going that the respondent urgently needed competent men to do worksuch as Werner was capable of doing. It is true that none of theseemployees receive as high a rate of pay as did Werner.However, itdoes not appear that any of them is capable of the variety of workof which Werner was capable and, indeed, in the case of Schoen andSide, at least, their incompetence is conceded; moreover, Werner wasnever given an opportunity to accept employment for a lower wage.Under the circumstances, we are convinced that. the explanationadvanced by the respondent for Werner's discharge and the respond-ent's failure to recall him to employment is not supported by the°'Hill did not produce Schoen's time cards for any period after May 7. AIR ASS'OCIATE'S', I'NCORPORAT'ED383record.,Wei next consider the respondent's contention that it didnot know of Werner's union activities at the time of his discharge.Werner had joined the Union on December 28, 1937, at the solicita-tion of Seifert; thereafter he had regularly attended and activelyparticipated in union meetings, solicited new members, distributedunion literature in front of the respondent's premises, and worn hisunion button exposed on his apron in the shop.We cannot believethat these activities did not come to the respondent's attention.Moreover,Werner's union activities must have-been impressed uponthe respondent by two incidents which occurred during the 2 weeksimmediately preceding his discharge.On March 15 or 16, which, as we have stated, was the time theshop committee was reinstated and Geoghegan and Rodolitz dis=charged, Fildstedt entered the .washroom at the plant while Wernerwas there "talking unions" with two other employees.Werner tes-tified that after a short interval, Fildstedt remarked, "All you guysare crazy with the Union," and that when Werner responded to thestatement with a query as to what was wrong with it, Fildstedtstated that it was "only a racket."At the hearing, when Fildstedtwas asked by the respondent's attorney whether he had made'suchstatements, he twice stated that he did not remember, but finallydenied making the remarks attributed to him.However, he didnot deny that he entered the washroom at the time mentioned, orthat he knew that Werner was talking about the Union on thisoccasion.We find that the incident occurred as described byWerner.Werner also testified that later in the same month, which wouldhave been shortly before his discharge, while he was urging EmilArendt,"' a fellow employee, to join the Union, Hoffmann unex-pectedly emerged from one of the booths in the washroom, gaveWerner "a look," and walked away.Hoffmann, at first, testifiedthat he did not remember overhearing such a conversation, and thenstated unequivocally that he had not heard Werner solicit Arendt'sunion membership.However, he did not otherwise deny the incidentto which Werner testified; and Arendt, who was still in the respond-ent's employ at the time of the hearing, was not called as a witness.Moreover, it appears that the washroom in question was approxi-mately 12 feet square, and the conversation between Werner andArendt took place approximately 8 feet from the booth from whichHoffmann emerged.We are satisfied that Hoffmann heard WernersolicitArendt's membership in the Union.eaAccording to the official transcript of the testimony, Werner testified that he had thisconversation with Emil "Aaron."However, the record does not disclose any such namedperson in the respondent's employ. In view of the similarity of this name with that ofEmil Arendt, which does appear among the respondent's employees, we find that theperson to whom, according to the transcript, Werner thus refers, is in fact Arendt. 384DECISIONSOF NATIONAL,LABOR RELATIONS BOARDApproximately one-half hour before quitting time on March 27,Hoffmann came to Werner's bench with his pay envelope and ad-vised him that he "[had] to let [him] go."When Werner asked thecause of his dismissal, Hoffmann simply repeated, "Well, I just gotto let you go, that is all"; and when Werner persisted, and askedwhether it, was "on account of the Union," he was told, "No, therenever will be any union in this place."Werner then packed histools and left the plant.As we have stated above, he returned tothe plant on April 4 and applied to Hill for reinstatement.Hilltestified thatWerner then stated to him that he knew of Hill's aver-sion to the Union, and that he assumed that his union activitieswere responsible for his discharge; and that Hill replied that Wernerhad been discharged because of lack of work, but would be recalledwhen business improved.This was not denied by Werner.Ac-cording to Werner, Hill also stated that the respondent was cuttingdown its overhead and that Hill could not attend to business becausehe was "taking too much time for the Union."Hill's version ofthis portion of his conversation with Werner differs from Werner'sversion in that,' according to Hill,Werner was told that Hill didnot know whether Werner was a member of the Union or not,'butthat it made no difference, and that the only thing that Hill did notlike about the Union was the fact that it took up too much of Hill'stime and was affecting business.It is clear, however, as we have previously indicated, that Wernerwas avaluable and competent employee, that the respondent neededmen to do work such as Werner was capable of doing, and that itsought and was having difficulty in finding such employees.Underthe circumstances, the discharge of Werner and the failure to recallhim thereafter can be explained only as being motivated by a desireto rid itself of Werner because of his union activities.We find thatthe respondent has discriminated in regard to the hire and tenure ofemployment of Charles Fred Werner, thereby discouraging member-ship in the Union, and has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed bySection 7 of the Act.At the time of the hearing, Werner had been unemployed since hisdischarge by the respondent, with the exception of 3 days of em-ployment at Ranger's for which he had received approximately $20,.and other odd jobs for which he had received approximately $15.-He desires reinstatement by the respondent.Warren Edwin Thompson.'Thompson had been hired by Hillpersonally, on August 4, 1937, at a monthly salary of $200 ratherthan on an hourly basis. ' ' Although the immediate occasion for hisemploymentwas alarge thimble die' designing job, after the comple-iibri of his .wort; in that regard, he had been assigned to other small AIR ASSOCIATES, INCORPORATED385tool-designing jobs, tool making, and straight production work inwhich he was principally engaged at the time of his discharge, onApril 22, 1938.He had joined the Union at the solicitation ofSeifert andWerner,among others,on or about February 19, 1938,which was after most of the other employees had already becomemembers.Although he held no union office,he was a militant unionmember,attended all union meetings,solicited new members, andtook an active.and aggressive,part in union activities..As we have heretofore stated above,69 on,April 21 the negotiationsfor a contract between the respondent and the Union collapsed.Thompson testified that the following morning he approached Hart-mann, who, as shop chairman,was familiar with the situation, andasked him what had occurred at the meeting the previous day.Uponbeinginformed that negotiations had ended,Thompson suggestedthat Hartmann call a meeting of the Union at once,and stated, "Wehave got to do something about this and we have got to take directaction."When Hartmann replied that there was nothing he could.do, Thompson insisted that Hartmann"better get busy and do some-thing."At -about 2 o'clock that afternoon,Hoffmann came toThompson's bench where Thompson was engaged simultaneously ona bench and lathe job, and advised him that he had "orders from theoffice to let [him] go."When Thompson stated that he had beenexpecting it,Hoffmann made no reply,but "kind of smiled," andwalked,away.Thompson prepared to leave at once, but was there-upon informed by Hoffmann that his discharge was effective, as ofthe close of the day.However,he received no explanation for hissudden dismissal.At the hearing, Hill testified that the thimble die job which hadoccasioned.Thompson's hiring was finished early in March,that noother tool-designing work was available,and that when no ordersrequiring such work came in after a reasonable interval, it wasdecided to dismiss Thompson who was toohighlypaid to be usedfor purely production work or ordinary tool'making.Hill furthermaintained that he did not know of Thompson's union membershipor activities,and that, accordingly,such membership or activitiescould not have been a factor in Thompson's discharge.Clearly therespondent's "explanation"for- the dismissal does not- in fact explain.In the first place, it does not account for the fact that Thompson, asalaried employee on a monthly basis, was discharged on approxi-mately 3 hours' notice,a week before the end of the pay-roll period,and while engaged in uncompleted work.'Secondly, we are satisfiedthat the completion of the thimble die job and the lack of othersuch work had no connection with the discharge.61 See Section III, A. 3$6DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs we, have previously stated, the immediate occasion 'for Thomp-son's employment was the thimble die job to which Hill referred.However, it is undisputed that there was no understanding that hisemployment would terminate with the completion of. the dies. On thecontrary,Hill conceded that Thompson, who not only had had 40years of experience as a tool maker and designer but also was amachinist and draftsman, and had studied mechanical engineering,was regarded at the time of his employment, as a highly skilled crafts-man who would make a valuable permanent addition to the respond-ent's staff.Indeed, Hill testified that he considered making Thompsonforeman of the machine shop, but subsequently changed his mind inthat regard only because Thompson appeared at times to be opinion-ated and argumentative.Although there may have been a. temporarylull in tool-designing jobs, there was no lack of other work whichThompson could do. On the contrary, it is undisputed that the benchand lathe jobs, on which he was last engaged, were not completed atthe time of his dismissal, and that both of these jobs required "quitesome" additional work.Moreover, the record reveals that the thimbledie job was in fact completed late in December or early in January,and thus, that Thompson was actually assigned to other jobs, tool anddie making and designing, and production, during a period of at least3 months.70Nor does the record support the respondent's contention that Thomp-son was dismissed because he was regarded as too highly paid to -beused for such work as was available.Thompson's salary of $200 amonth was not substantially higher than that of J. Phillips, a toolmaker who received an hourly wage; and it is undisputed that Phillipswas not as highly regarded as Thompson.71Moreover, Reiter andErnst, other ordinary tool makers, received 80 and 90 cents an hour re-spectively.Furthermore, since Thompson was employed on a monthlybasis he did not receive extra pay for overtime.Moreover, in the lightof the respondent's declared policy of retaining employees duringslack periods if possible, its search for competent machinists, in fur-therance of which, as we have stated, it employed at various times 22new machine-shop employees in the period from March 15 to the dateof the hearing, and Thompson's admitted competence and skill, wedo not believe that, if his wage was indeed a serious factor in hisdischarge, Thompson would not have been requested to take a wagecut.However, no such proposal was made to him, and Thompson con-70The testimony of Thompson,Hill, and Hoffmann was substantially In accord withrespect to the nature of the various jobs to which Thompson was assigned.However, ifHill's statement,previously mentioned,that the die job was finished in March, were true,his further estimate of the time required by the other jobs which Thompson had completedbefore he was discharged would have kept Thompson engaged in such work until well inMay.71Phillips was paid $199.21 during January,$147.40 in February,during the latter partof which, the record shows, business was slack,$198 in March,and $180.40 in April. AIR ASSOCIATES, .rNCORPO'RATED387tinned in the respondent's employ at the $200 monthly wage for atleast 3 months after the thimble die job was completed, without anycomplaint from Hill.This fact is particularly significant since Hilltestified that he did suggest a reduction to Phillips to whom we havereferred above, although the cut was never put into effect 72 In thelight of the foregoing, we are convinced that the respondent's explana-tion for the discharge is merely an attempt to create an appearance ofjustification for the dismissal after the event.Nor do we credit the respondent's denial of knowledge of Thomp-son's union membership. and activities. Indeed, under the circum-stances of the case, his discharge can be accounted for. only in termsof these activities.We have previously described their nature andscope, and have there mentioned, among his other activities solicita-tion of new members.One of the employees repeatedly solicited byhim was Phillips who persisted, however, in refusing to join theUnion.It also appears that there was considerable bad feeling be-tween Thompson and Phillips, who apparently regarded Thompsonas an obstacle to his succeeding in his. ambition to become a foreman.Hill admitted that on 3 occasions, Phillips had spoken to him abouta promotion to a foremanship, and that Phillips had stated on theseoccasions that he felt he should be given such a position because,among other qualifications, he had refused to join the Union.WhenHill was asked whether, on these occasions, 73 Phillips also volunteeredany information about the union membership of other employees,Hill stated he was "about 95 per cent certain [Phillips] did. not."Thompson testified, however, that Phillips admitted to him that hehad. spoken to Hill concerning Thompson's union activities; andPhillips, who was still in the respondent's employ at the time of thehearing, was not-called as'a witness.We conclude that Phillips in-formed Hill of Thompson's activities in behalf of the Union. It.alsoappears that when the shop committeemen were discharged late inFebruary, Thompson hid' been openly sympathetic in the presenceof Hoffmann'74 had told Seifert that Seifert would be "back again79Hill,who gave no reason at the hearing for the failure to put the reduction intoeffect,testified that when the matter was broached,Phillipswas"very much opposed toit" and stated that he had just begun building a house and that he regarded a. wage cutas unfair.Hill further testified that Phillips also stated that "because of the companyhe stayed out of the union and this was the thanks he was getting for it." Hill assertedthat he then told Phillips that it was the respondent's policy "not to take into considera-tionmembership or nonmembership in the union" ; however, he withheld final decision onthe matter of a reduction for the "time being."Hill's testimony as to the time when thisconversation occurred was extremely,vague but apparently it occurred before the middleof.July 1938.73At leastone of these occasions occurred before Thompson's discharge.74Hoffmann testifiedthathe had "no recollection one way or another"whether Thompsonsaid anything to him concerning Seifert's discharge.Although he stated that he "couldnot remember"whether Seifert spoke to Fildstedt or Werner after Seifert's discharge,when asked whether he could say that Seifert did not talk to Thompson,, Hoffmannanswered,"Maybe he did . . . 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore very long," and had stated; "I wish I was on the shop com-mittee, I could stand a vacation with pay myself." Seifert corroborated Thompson's testimony in this regard.Thompson also testifiedthat he discussed Seifert's discharge with Fildstedt many times there-after, and again expressed sympathy for Seifert and a convictionthat he would be reinstated.Fildstedt denied that such conversa-tions took place, but we do not credit his denial in view of the factthat we find Thompson to have been otherwise credible as a witness,and in view of the further fact that Thompson's testimony is. con-sistentwith the other evidence in the case.We find that Thomp-son'sunion sympathies and activities were known to the respondent.As we have previously stated, Thompson had spoken to Hartmannon the morning of Thompson's discharge concerning the collapse ofnegotiations between the respondent and the Union the previous day,had suggested that Hartmann call a meeting of the Union to take"direct action," and had insisted that Hartmann "get busy and dosomething."Hartmann, as we have also stated, had replied thatthere was nothing he could do.Approximately a month thereafter,Hartmann resigned as shop chairman .7,1At the hearing he gave asone of the reasons for his resignation his view, which he stated hehad begun to entertain late in February, that the Union "was allfor the employee and nothing for the employer. That is against mygrain."After his resignation as shop chairman, he also ceased. toattend union meetings or otherwise to perform any of his duties asvice president of the Local ; and approximately 6 weeks before thehearing, he formally resigned this office.He testifiedas a witnessto the Union.Moreover, it appears that he had never been particu-larly sympathetic to the Union and had joined not "just for idealisticpurposes," but because he expected to get "a, good job .... with theUnion," as a reward for his activities.In view of the foregoing, and all of the other'circumstances of thecase,.and. in view of the absence of any other explanation for Thomp-son's sudden discharge, we may properly, and do, infer and find thatThompson's attitude, expressed in his conversation with Hartmann,cameto the knowledge of the respondent, and was the immediate causeof his discharge.We further find that the respondent has therebydiscriminated in regard to the hire and tenure of employment ofWarren Edwin Thompson, thereby discouraging membership in theUnion ; and that by said discharge, the respondent has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.75Hartmann resigned from this office in May 1938. The day of his resignation does notappear. AIR ASSOCIATES, INCORPORATED389At the time of the hearing, Thompson was employed by CharlesSeaman Company as manufacturing machinist.He received 80 centsper hour and worked approximately 50 hours per week.He hasearned $487.60 since his discharge by the respondent and desiresreinstatement.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON, COMMERCEWe' find that the activities of the respondent set forth in SectionIII above, occurring in connection with, the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights' guaranteedthem in Section 7 of the Act.We shall order the respondent to ceaseand desist from such interference, restraint, and coercion.We havealso found that the respondent discriminatorily terminated the em-ployment of Ted Rodolitz, Joseph Geoghegan, Joseph J. Seifert,Charles Fred, Werner, and Warren Edwin Thompson, thereby dis-couraging. membership in the Union. In order to ' effectuate , thepurposes and policy of the Act, we shall order the respondent to offerall of said employees except Geoghegan immediate and full reinstate-mentto their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges and to.make them whole for, any loss of pay they have suffered by reasonof the respondent's discriminatory termination of their employmentas 'aforesaid, by payment to each of them of a sum.of money equalto 'that which he normally would have earned asl wages from 'the dateof the illegal termination of his. employment to the date of therespondent's offer of reinstatement, less his net earnings 70 duringsuch period.As we have previously stated, Geoghegan testified that he wasemployed at the time of the hearing, that-his earnings exceeded those ."By"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurredby an employee in connection with'obtainingwork andworking else-where than for the respondent, which wouldnot have been-incurredbut for hisunlawfuldischargeand the consequent necessityof his seekingemploymentelsewhere.SeeMatterof Crossett LumberCompanyandUnitedBrotherhood of Carpenters and Joiners of America,Lumber andSawmillT17orkersUnion, Local2590,8 N. L. R. B. 440. Monies received forwork performed upon Federal, State, county,municipal, orother work-relief projects arenot considered as earnings,but as provided below in the Order, shallbe deducted fromthe sum duethe employee, and the amount thereof shall be paid over, to the appropriatefiscalagency of the Federal, State, county,municipal; orother governmentor governmentswhich supplied the fundsfor said work-relief projects.283031-41-vol. 20-20 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich he received during his employment by the respondent, andthat he did not, desire reinstatement. 77However, he is entitled topayment of a sum of money equal to that which he normally wouldhave earned as wages from the date of the illegal termination of hisemployment to the time he secured his new employment.78Accord-ingly, we shall order the respondent to make him whole for any lossof pay he has suffered by reason of the respondent's discriminatorytermination of his employment by payment to him of a sum of moneyequal to that which he normally would have earned as wages fromthe date of the illegal termination of his employment to the date onwhich he commenced to work in the employment in which he wasengaged at the time of the hearing, less his net earnings 79 during saidperiod.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Union United Automobile Workers of America,Local No. 365, is a labor organization within the meaning of Section2 (5) of the Act.$02.By discriminating in regard to the hire and tenure of employ-ment of Ted Rodolitz, Joseph Geoghegan, Joseph J. Seifert,Charles Fred Werner, and Warren Edwin Thompson, thereby dis-couraging membership in International Union United AutomobileWorkers of America, Local No. 365, the respondent has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid labor practices are unfair labor practices affect-ing commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Air Associates, Incorporated, Garden City, New York,and its officers, agents, successors, and assigns shall:"77See footnote54, supra.78Matterof Skinner and Kennedy Stationery CompanyandSt.LouisPrinting Pressman'sUUnionNo. 6, Inc.,et at.,13 N. L.R. B. 1186.79 See footnote 76,supra.80 See footnote5, supra. AIR ASSOC'IATE'S, -I CORPO'RATED3911., Cease anddesist from :(a)Discouragingmembership in International Union UnitedAutomobile Workers of America, Local No. 365, or any other labor-organization of its employees, by discharging any of its employees,or in any other manner discriminating in regard to their hire andtenure of employment, or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join,or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid and protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Ted Rodolitz, Joseph J. Seifert, Charles Fred Werner,and Warren Edwin Thompson, and each of them,immediateand fullreinstatement to their former or to' substantially equivalent positions,without prejudice to their seniority and.other rights andprivileges;and, make them whole for any. loss of pay they have suffered byreason.of the respondent's discrimination in regard to. their respectivehire and tenure of employment, by payment to each of thein:of. a sum.of money equal to that which he normally would have earned as wagesfromthe date of the illegal termination of his employment," to thedate of the offer of reinstatement, less his net earnings during thatperiod, deducting, however, from the amount otherwise due to eachof said employees, monies, if any, received by him during said periodfor work performedupon Federal,State, county,municipal,or otherwork-relief projects and pay over the amounts so deducted, to theappropriatefiscalagency of the Federal, State, county,municipal, orother government or governments which supplied the funds for saidwork-relief projects;(b)Make whole Joseph Geoghegan for any loss of pay he hassuffered byreason ofthe respondent's discriminationin regard to hishire and tenure of employment, by payment to him ofa sumof moneyequalto that which he normally would have earned as wages fromMarch 15, 1938, the date of the illegal termination of his employ-ment, to September 30, 1938, the date on which he commenced towork in the employment in which he was engaged at the time of thehearing,less his netearningsduring said period, deducting, however,from the amount otherwise due him, monies, if any, received by himduring said period for work performed upon Federal, State, county,municipal,or other work-relief projects, and pay over the amountsn As we have previously found, Ted Rodolitz was discriminatorily discharged on March15, 1938; Joseph J.Seifert on March 17, 1938; Charles Fred Werner on March 27, 1938,and Warren Edwin Thompson on April 22, 1938. 392DECISIONS OF NATIONAL LABOR. RELATIONS BOARDso deducted, to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said work-relief projects;(c)Post immediately in conspicuous places throughout its plant,and keep posted for a period of at least sixty (60) consecutive daysfrom the date of the first posting, notices stating that the respondentwill cease and desist in the manner set forth in paragraphs 1 (a)and (b) of this Order; and stating further that it will take theaffirmative action set forth in paragraphs 2 (a) and (b) of thisOrder; and further stating that the respondent's employees are freeto become or remain members of International Union United Auto-mobile Workers of America, Local No. 365, or any other labor organi-zation, and that the respondent will not discriminate against anyemployee because of membership or activity in such organization;(d) Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.Arm IT IS 'FURTHER ORDEREDthat the complaint,in so far as itallegesthat the respondentengaged inunfair labor practices withrespect to Walter Betts, be, and the same hereby is, dismissed with-out prejudice.